.   2   .




              THE   A~TORNEYGENES
                        OF TEXAS




                            January 22, 1957


Honorable E. IQ. Jones, President
Texas Technological  College
Lubbock, Texas
                                Opinion No.   WW-5
                                Re: Authority of Board of
                                    Directors of Texas Tech-
                                    nological College to en-
                                    gage In educational   tele-
                                    vision broadcasting   on a
                                    non-commercial basis.
 Dear Sir:
           your letter of January 8, 1957, relates     that Texas
Technological     College has petitioned   the Federal Communica-
tions Commission to change the designation       of T. V. Channel
5 in Lubbock from a commercial to an educatitinal.chanr+l      And
has filed an application      for permission to operatd a T. V.
station.    The Federal Ctimmunications Commls&iQn has asked
for clarification      of the authority of the College to engage
In such an activity.
           The question   to be determined Is whether the Board
 of Directors   of the College has authority to engage in educa-
 tional television   broadcasting   on a non-commercial basis.
          Article 2629 of Vernon’s Civil      Statutes    eets forth
 the purposes of the Texas Technological      College    a8 follows:
            “The Texas Technological    College at Lubbock
      shall be a co-educational    college   giving thorough
      instruction  in technology and textile      engineering
      from which a student may reach the higheat degree
      of education along the lines of manufacturing cot-
.,i   ton, wool, leather and~textlle      engineering,    the
      chemistry of materials,   the technique of weaving,
      dyeing, tanning and the doing of any and all other
      things necessary for the manufacturing of raw materials
      into finished products; and said college         shall also
      have complete courses in the.arts      and sciences,
Hon. El N. Jones,   Page 2.                            (Opinion No .WUi5)


    phyalcal,    social,   political,      pure and applied,
    such as are taught In colleges           of the first clae~,
 . leading to the degrees of bachelor of science,
  ” bachelor of’arts,      bachelor of literature,        bachelor
    of technology and any and all other degrees given
    by colleges    of the first       alass; eald college    being
    designed to elevate the Ideals,           enrich the lives and
    Increase the capacity of the people for the demo-
    cratic self-government,        and particularly      to give
    Instruction     In technology,       manufacturing and agrl-
    cultural    pursuits,   domestic husbandry and home
    economics so that the boys and girls of this State
    may attain their highest usefulness and greatest
    happiness and in so doing, may prepare themselves
    for producing from the State Its greatest possl-
    ble wealth. ”
          Article 2631 of Vernon’s Civil Statutes relates  to
the courses of study to be offered by the college  and reads
as follows :
           “In addition to the &OuraeEiprovided In
    technology and textile    engineering, said college
    shall offer the usual college     courses given. in
    standard senior colleges     of the first   class and
    shall be empowered to confer appropriate         degrees to
    be determined by the board of directors,         and shall
    offer four year courses,     two year courses, or short
    term courses in farm and ranch husbandry and econom-
    ics and the chemistry of soils and the adaption of
    farm crops to the peculiar soil,      climate and condl-
    tion of that portion of the State in which the col-
    lege Is located and such other courses and degrees
    as the board of directors     may see fit to provide as
    a mean8 of supplying the educational       facilities
    necessary for this section of the State.           The Board
    shall furnish such assistance     to the faculty and
    students of said college as will enable them to do
    original   research work and to apply the latest          and
    most approved method of manufacturing and, in gener-
    al, to afford the facilities     of the college       for
    the purpose of originating,     developing,    supporting
    and maintaining all of those agencies for the de-
    velopment of the physical,     mental and moral welfare
    of the students who attend the college        and for the
    further purpose of developing the material resources
    of the State to their highest polntof         vblue and
    usefulness by teaching the arts of commerce and
Hon. E. N. Jones, page 3.                    (Opinion No. W-5)


     manufacturing. All male~'students attending
     tNs coll,egeahall~be reqtired to'reoelve such
     Instruction1n"mllitaryacl~ce~a&dtactlcs~ as
     the board of.dlrectorsmay prescribewhich Shall
     at all times, damply In full with the require-
     ments of the Unlted'StatesCovernmentnow given
     as a prerequisiteto any aid now extended or
     hereafter to be extended by the Government of
     the United States to State Institutionsof this
     character and all such white male students shall,
     during their attendanceat such college, be sub-
     ject to such military dlsclpllne and zontrol as
     the board of directors may prescribe.
         The powers and franchisesof a college or university
are In general such that may~be conferred by charter, statutory
or constitutionalprovisions,and an Institutionwill ordlnari-
ly be accorded the right to perform acts incidentalto its main
wmose, although It ,wlllbe denied the right to perform acts
not reasonably Incidental. Our examinationand study of the
Statutes Indicates that the Legislaturehas seldom, if ever,
undertaken by law to prescribewith exactness the courses of
study, or related activities,of any of our state Institutions
of higher learning. Final determinationof such matters has
largely been left to the sound and wise discretion of the
various governing authoritiesof said Institutionswith the
limits of their authority being marked and defined In the most
general terms.
         In Article 2629 the Legislatureexpressly manifested
an Intention that Texas TechnologicalCollege be 'a college
of the first class" and that said college was designed "to
elevate the ideals, enrich the lives and increase the capacity
of the people for the democratic self-government". The ac-
complishmentof such purposes is the primary responsibilityof
the Board of Directors of the college.
         The Supreme Court of Montana In the case of State ex
rel:.PublicService Commissionerv. Brannon, 86 Mont. 200, 283,
p. 202, aescribed the functions of the modern university in
the following language:
        ?Phe activities of modern universitiesembrace
    a wider scope than mere teaching.        Indeed
    the potentialitiesof service which'$y.y'be rend&-
    ed through these agencies cannot be compassedby
    any small measure. The knowledge diffused by these
    institutionsradiates far beyond the student body."
Hon. E. N. Jones, page 4.                   (OpinionNo. WW-5)


         The case of Ingram v. TexasChristian University
196 S.W. 610, Court of Civil Appeals, Fort Worth, concernkd
the authority of that Institutionto maintain a hospital in
connectionwith Its medical school, said hospital rendering
medical services to certain classesnot connectedwith the
school, as well as the general student body. It was urged
that such an activity was ultra vires of the school charter
which defined the purposes of the school in the following
terms:
         11
          . . . The support of an educationalunder-
     taking, to-wit the establishmentand maintenance
     of an Institutionof learning of universityrank
     for the education and training of students in the
     arts, sciences and languages and in all branches
     of learning."
         The court held that it was not ultra vlres of the
school's corporate charter to establish and maintain a hospital
In connectionwith its medical school and the universityas a
whole, that such activity was "within the purview of the recited
charter purposes of the university and was within the legitimate
objects of its creation".
         An Attorney General's letter opinion dated January 27,
1948, addressed to Honorable Frank C. Smith, Presidentof the
Board of Directors of Texas College of Arts and Industries,up-
held the right of that Institutionto permit the installation
and operation of a broadcastingstudio on the college camp'!-is.
The building was to be constr,uctedand equipped by a private
individual,the building to become the property of the St?lte
but ownership of the equipment to be retained by the individ,ual.
Although the opinion dealt with the question presented prima-i-
ly in the 11 ht of the provisions of Senate Bill 393, page 262,
Acts of the &6th Legislature,Regular Session, 1939, which con-
cerned gifts and bequests'to our institutionsof higher leirn-
ing, it did use language which we consider pertinent to y;7u:*
inquiry as follows:
        %ICIS, your Board is not authorizedto permit
    the constructionon the campus of a broadcasting
    studio to be used primarily for commercial purpoaesP
    with only incidentalbenefits to the college. The
    determinationof whether the proposed installatior
    inquestion meets the statutory requirementsherein-
    before set out is a matter within the sound discre-
    tion of your Board."      /
        .   .




Hon. E. N. Jones,        page 5.                        (Opinion     No.WW-5)


          We, therefore,    conclude that the question of whether
the Board of Directors     of Texas Technological    College may en-
gage in educationa.    television   broadcasting   on a non-commercial
basis is a question that rests within the sound discretion
of said Board; that if, in the exercise of such discretion,
the Board ascertains     that such an activity    Is reasonably nec-
essary for the accomplishment of the recited        statutory  pur-
poses of the college     and within the legitimate    objects of its
creation,  said Board may legally     engage in such an activity.
           Since Me question is not raised by yoiz inquiry,
this opinion shall not be construed as dealing with the auth-
ority of the college    to engage in any type of television
broadcasting    on a commercial basis, in whole or in part, and
neither do we pass upon the question of the availability     of
funds for such activities,     either commercial or non-commercial.




                The Board of Directors     of Texas Technological
                College has the authority to engage In educa-
                tional television    broadcasting  on a non-com-
                mercial basis provided that said Board, in the
                exercise   of sound discretion,   determines that
                such activity    is reasonably necessary for the
                accomplishment of the statutory     purposes of
                the college   and within the legitimate    objects
                of its creation.
                                         Yours very truly,

                                         WILL’WILSON
                                         Attorney General



                                         By *e’&
LP:st                                       Assistant
APPROVED:
OPINIONCOMMITTEE
H. Qrady Chandler,        Chairman